                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HENRY SCIORTINO,

                        Plaintiff,
                                                             CIVIL ACTION
        v.                                                   NO. 17-0605

 JARDEN, INC. a/k/a NEWELL BRANDS
 a/k/a PURE FISHING, INC.,

                        Defendant.



                                          ORDER

       AND NOW, this 23rd day of July 2019, upon consideration of Defendant Pure Fishing,

Inc.’s (“Defendant”) Motion to Dismiss Plaintiff’s Fourth Amended Complaint and to Strike this

Complaint (Doc. No. 81), Plaintiff’s Response in Opposition (Doc. No. 82), Defendant’s Reply

(Doc. No. 83), and in accordance with the Opinion of the Court issued this day, it is ORDERED

as follows:

   1. Defendant’s Motion to Dismiss Plaintiff’s Fourth Amended Complaint (Doc. No. 81) is

       DENIED.

   2. Defendant’s Motion to Strike Plaintiff’s Fourth Amended Complaint (Doc. No. 81) is

       DENIED.

   3. Defendant shall file an Answer to the Fourth Amended Complaint (Doc. No. 80) on or

       before August 12, 2019.

                                                  BY THE COURT:



                                                  ________________________________
                                                  JOEL H. SLOMSKY, J.
